Citation Nr: 9901848	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  97-14 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to compensation benefits for a chronic acquired 
disorder of the right eye under the criteria of 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1998), or as secondary to service-
connected status post cataract of the left eye with loss of 
vision in the left eye.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from January 1940 to October 
1945, and from March 1947 to February 1950.

Service connection has long been in effect for residuals, 
gunshot wound to Muscle Group XI, right leg, with incomplete 
paralysis of the right posterior tibial nerve, rated as 20 
percent disabling.

This appeal to the Board of Veterans' Appeals (the Board) is 
from rating actions taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles.

In rating action in 1994, the RO granted service connection 
for status post cataract of the left eye with loss of vision 
pursuant to 38 U.S.C.A. § 1151 (West 1991 & Supp. 1998).  
Subsequently, the rating assigned for that disability has 
been at 20 or 10 percent disabling.

The veteran provided testimony at a personal hearing held 
before a Hearing Officer at the RO in November 1997.  
Although the veteran had previously indicated that he wanted 
to provide testimony before a Member of the Board at the RO, 
the RO hearing has apparently satisfied his requirements with 
regard to the conduction of a hearing.

There is some question as to whether the veteran is now 
desirous of specifically and separately pursuing the issue of 
entitlement to an increased rating for the service-connected 
status post cataract of the left eye with loss of vision, per 
se. 

 During the course of this appeal, the rating assigned for 
that disability has been at 20 or 10 percent disabling.  
However, at the personal hearing, the issue was specifically 
limited to that shown on the front page of this decision.  

Nonetheless, while the Board will review the appellate claim 
on that basis, it is done with the clear understanding that 
whatever the result of further actions with regard to the 
veteran's right eye, if a grant is effectuated, the question 
of ratings for both eyes will have to be reviewed in the 
aggregate given the nature, as noted by the RO, of the 
regulations with regard to one or both eyes, whether service-
connected or not.   

The issue presently for consideration with regard to a right 
eye disorder is multi-faceted.  The issue must be and has not 
yet been fully addressed with regard to all such facets: 
compensation benefits based on 38 U.S.C.A. § 1151, noting 
that the other service-connected left eye disability is 
already on that basis; pursuant to the provisions of 38 
C.F.R. § 3.310 as further expanded and interpreted by the 
United States Court of Veterans Appeals (the Court), as will 
be discussed further below); and also includes the concept of 
secondary service connection due to medications [i.e., 
steroids] both for the bilateral eye problems prior to and 
since left eye surgery, and for both his service-connected 
left eye disorder and/or the other service-connected shrapnel 
wound disorder.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran was noted to have bilateral eye problems prior to 
his VA surgery on the left eye in 1991, and had been 
receiving medications for one or both eyes.  It is in part 
claimed that the steroids and other numerous medications 
given at that time and since, had a deleterious impact on his 
left eye whether intended to do so or not.

As noted by the veteran's representative, certain treatise 
materials have been referenced suggesting the potential for 
steroids having caused and/or otherwise having had 
detrimental impact on problems such as the veteran's right 
eye disabilities.  

There are other related and pertinent Court holdings in cases 
such as Gabrielson v. Brown, 7 Vet. App. 36 (1994), where 
generic medical statements or even treatise materials may be 
discounted when they do not specifically relate to the case 
at hand.  See also Sacks v. West, 11 Vet. App. 314 (1998); 
Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. 
Brown, 8 Vet. App. 459 (1996).

However, suffice it to say that although the Court has held 
that treatise materials without specific medical reference to 
a given situation are inadequate for some purposes, [See, 
e.g., Wallin v. West, No. 97-1023 (U.S. Vet. App. Oct. 16, 
1998]; nonetheless herein, there is raised the clear-cut 
possibility that there is such a cause-and-effect 
relationship which must be and has not yet been fully 
addressed by responsible experts offering documented and 
case-specific qualified opinions.

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (1998). 

In this case, the claim relates to "secondary" service 
connection on any basis possible, and this opens a number of 
possible avenues of consideration none of which has yet been 
fully developed or considered.  

Moreover, in Allen v. Brown, 7 Vet. App. 439 (1995), the 
Court made clear that service connection may not only be 
granted for a disorder found to be proximately due to or the 
result of a service-connected disability, but also when it is 
shown that the claimed disorder has been aggravated by the 
service-connected disability.  


In such cases, according to the Court, a basis exists upon 
which to predicate a grant of entitlement to service 
connection on a secondary basis.  

Thus, pursuant to 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.310(a), when aggravation of a veterans 
nonservice-connected disorder is proximately due to or the 
result of a service-connected disability, such veteran shall 
be compensated for the degree of disability, but only that 
degree over and above the degree of disability existing prior 
to the aggravation.  38 C.F.R. § 3.322 (1998).  

The Court also went to great lengths in Allen, as well as 
other cases [such as Leopoldo v. Brown, 9 Vet. App. 33 
(1996), etc., in which certain portions have since been 
revised, but as relate to this issue are unchanged to 
present] to discuss the differences between disability and 
other facets of a disorder due to a given injury, and the 
distinctions between (multiple) factors that may cause 
disease versus overall disability picture and causal 
connections versus subsequent onset of disability.  

The Court has also held that a determination with regard to 
entitlement to service connection must be made upon a review 
of the entire evidentiary record including thorough and 
comprehensive examinations that are representative of the 
entire clinical picture.  Brown v. Brown, 5 Vet. App. 413 
(1993).  

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).




In this case, although there are some VA clinical records in 
the file (although all are not entirely legible), and a VA 
eye examination report is of record, there are no suitable or 
adequate medical opinions as to causal or impactual 
relationships on the now claimed right eye disability by 
surgery for the service-connected disability, the service-
connected disability itself, or medication for one or both 
eyes or for other service-connected complaints, medical 
treatises of which have been referenced in the claim for 
compensation benefits.

It remains the duty of the Board as the fact finder to 
determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  The Board has the duty to assess the credibility and 
weight to be given the evidence.  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992) (quoting Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991), reconsideration denied per curiam, 
1 Vet. App. 406 (1991)). 

Therefore, pursuant to VAs duty to assist the appellant in 
the development of facts pertinent to his claims under 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.103(a) (1998), the Board is deferring adjudication of the 
appellate issue pending a remand of the case to the RO for 
further development as follows:

1.  The RO should contact the veteran and 
request that he identify all sources, VA 
and non-VA, inpatient and outpatient, for 
treatment of right eye problems since 
1985 or so.  After obtaining any 
necessary authorization, the RO should 
request and associate with the claims 
file legible copies of the veterans 
complete treatment reports from all 
sources identified whose records have not 
already been secured.  Regardless of the 
veterans response, the RO should secure 
all outstanding VA records of treatment.

2.  The RO should also obtain complete, 
legibile (original if possible) records 
for all VA care for the right eye since 
service, including reports of all 
medications prescribed for eyes and any 
other disabilities, including prior to, 
during and after his surgery for the left 
eye, etc., and these should be added to 
the claims folder.

3.  The RO should arrange for an 
examination of the veteran by an 
ophthalmologist who has not seen the 
veteran before, on a fee basis if 
necessary, for the purpose of 
ascertaining the initial manifestations 
of any right eye problems; and the 
nature, etiology, and all impacting 
factors on and the extent of severity of 
any right eye disorder(s) determined to 
be present.  The opinion should contain a 
clear and definitive discussion of 
exactly when a right eye disorder 
developed, what caused it to develop at 
that point, and thereafter, all factors 
which did or may have had any impact on 
the veteran's right eye, with appropriate 
annotations to the record and treatise 
sources as necessary.  Any indicated 
special studies should be conducted.  

The claims file, and a separate copy of 
this remand, should be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report should be annotated by the 
examiner in this regard.  Any opinions 
expressed as to the etiology, impacting 
factors, nature and extent of severity of 
any right eye disorder(s) determined to 
be present must be accompanied by a 
complete rationale.  

The examiner must be requested to opine 
as to whether any medication administered 
by VA resulted in the development of any 
right eye disorder(s) determined to be 
present.  The examiner must provide an 
opinion as to whether the service-
connected status post cataract surgery of 
the left eye causally resulted in any 
right eye disorder(s) determined to be 
present.  If no direct causal 
relationship is determined to be present 
between the service-connected left eye 
disability and any right eye disorder(s) 
found on examination, the examiner must 
be requested to provide an opinion as to 
whether the service-connected left eye 
disability aggravates or has aggravated 
any right eye disorder(s) found present.  

If such aggravation is determined to be 
present, the examiner must address the 
following medical issues: (1) The 
baseline manifestations which are due to 
the effects of any right eye disorder(s) 
found present; (2) The increased 
manifestations which, in the examiners 
opinion, are proximately due to service-
connected disability based on medical 
considerations; and (3) The medical 
considerations supporting an opinion that 
increased manifestations of any right eye 
disorder(s) found present is(are) 
proximately due to service-connected 
disability of the left eye.  

If the examiner is of the opinion that 
there is no relationship between the 
service-connected disability of the left 
eye and any right eye disorder(s) found 
present on examination, the examiner must 
so state.  Any opinions expressed must be 
accompanied by a complete rationale.

4.  Thereafter, the RO should also review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. Brown, 11 Vet. App. 268 (1998).

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for a chronic acquired 
disorder of the right eye as secondary to 
service-connected status post cataract 
surgery for the left eye, with loss of 
vision in the left eye with application 
of 38 C.F.R. § 3.310(a) and Allen v. 
Brown, 7 Vet. App. 439 (1995) and 
compensation benefits for a chronic 
acquired right eye disorder under the 
criteria of 38 U.S.C.A. § 1151.

If the benefit requested on appeal is not granted to the 
veterans satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
